                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )       Case No. 19-077-JB
                                              )
MICHAEL NISSEN,                               )
                                              )
               Defendant.                     )

 UNITED STATES= SECOND UNOPPOSED MOTION TO CONTINUE SENTENCING

       The United States respectfully moves the Court for an order continuing the sentencing

hearing currently scheduled for March 23, 2020. Doc. 116. The undersigned Assistant United

States Attorney expects to be on trial in Santa Fe all that week in the case of United States v.

Dashawn Robertson, 17-CR-2949-MV. The United States could be available the week of

March 16th, from April 1st through April 3rd, any time the week of April 6th, or any time the

week of April 20th. The United States does not move to continue the motions hearing set for

March 23, 2020, as AUSA Uballez is willing and able to represent the United States at that

hearing. The filing of this motion in CM/ECF caused a copy to be served on counsel for

Defendant, Joe M. Romero, Jr., Esq., who does not oppose the relief requested herein.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                       Electronically filed February 26, 2020
                                                      PAUL J. MYSLIWIEC
                                                      ALEXANDER M. M. UBALLEZ
                                                      Assistant United States Attorneys
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 224-1521
